DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 10, 2020 has been entered.
 
Response to Remarks and Amendments
Applicant’s amendments filed December 15, 2020 have been entered.  All rejections and objections not explicitly maintained herein are withdrawn.  The rejections below constitute the full set of rejections being applied to the instant claims.
The rejection under 35 USC 102(e) in the previous action is withdrawn in view of the amendment to delete the anticipatory recitation of a 70:30 ratio of ethanol to propylene glycol in the claimed composition.  
The terminal disclaimer filed on November 11, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9,901,637 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  Accordingly, the rejection for double patenting is withdrawn.


Restrictions/Elections
In accordance with the MPEP, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species and the claims drawn to the elected species are allowable, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
As indicated in the previous action, the Examiner searched the claims based on the elected species, wherein the claims drawn to the elected species were not found to be allowable as described herein.  Accordingly, the claims drawn to the elected species have been rejected and the search was not extended further.


Status of the Claims
Currently, claims 41-49, 51-56 and 58-63 are pending in the instant application, all of which read on the elected species and therefore remain under consideration in the instant application to the extent that the claims read on the elected species and the extended scope as described above.  It has been determined that the elected invention is not patentable. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 41-49, 51, 56 and 58 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over 8,143,238.
The ‘238 patent teaches a composition for topical application containing 1a,25-dihydroxy-vitamin D3 in a carrier vehicle which is described as being a mixture of ethanol and propylene glycol, where a ratio of 70:30% is explicitly exemplified (see Fig. 1, Table 1).  In addition to the 70:30 ratio, the art also describes another ethanol/propylene glycol carrier vehicle which is a 30:70 ratio of ethanol:propylene glycol (see col. 23, ll. 43-55). The prior art carrier composition reads on the limitations of dependent claim 56.  Further noted is the fact that many dependent claims recite properties of the specific compound to be included in the claimed composition (see claims 45-49).  Since an anticipatory compound is administered in the prior art, the compound would necessarily have the properties which Applicants have admitted apply to the instantly elected species of 1,25-dihydroxyvitamin D3.  (MPEP 2112.01(II) - "Products of identical chemical composition can not have mutually exclusive properties." A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re 
With regard to the overlapping ranges of weight ratios, MPEP 2144.05 provides that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range."). 
"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention). However, if the reference’s disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation 
Further, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.”  KSR v.  Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their established functions.”  (Id.).  Addressing the issue of obviousness, the Supreme Court noted that the analysis under 35 USC 103 “need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.”  KSR at 1741.  The Court emphasized that “[a] person of ordinary skill is… a person of ordinary creativity, not an automaton.”  Id. at 1742.
In the present case, since the prior art generically discloses a topical carrier vehicle which is a solution consisting of ethanol and propylene glycol, and exemplifies ratios of 30:70 and 70:30, it would have been obvious for a person of ordinary skill in the art to prepare topical carrier vehicles for use in the same purpose with a reasonable expectation of success in obtaining a topical formulation useful for skin thickening as disclosed in the prior art.  Absent a showing of unobvious of unexpected results with respect to the instant ratios, all of which fall inside the range described in the prior art, the claims are found to be prima facie obvious.

Claim Objections
Claims 59-60 are objected to for depending on a rejected base claim, but would be allowable if rewritten in independent form.

Conclusion
Claims 52-55 and 61-63 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699